Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 9, 13) “receive an indication of a location within a game space; receive the user-generated game play advice for a first location from a user; determine a first scenario generated by the dynamic game that corresponds to the user-generated game play advice for the first location; assign the user-generated game play advice to the first location specifically for the first scenario generated by the dynamic game within the game space; during subsequent game play, determine: the subsequent game play's location within the game space; the subsequent game play's scenario at the subsequent game play's location; and in response to the subsequent game play being at the first location within the game space, automatically displaying at the first location any of the user-generated game play advice”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
Placement of user information in a game space is well known in the art. For instance, Wyatt (2009/0227368) in view of Zalewski et al. (2010/0041475) teaches placement of user information in a game space. 
However, Wyatt in view of Zalewski is silent on “receive an indication of a location within a game space; receive the user-generated game play advice for a first location from a user; determine a first scenario generated by the dynamic game that corresponds to the user-generated game play advice for the first location; assign the user-generated game play advice to the first location specifically for the first scenario generated by the dynamic game within the game space; during subsequent game play, determine: the subsequent game play's location within the game space; the subsequent game play's scenario at the subsequent game play's location; and in response to the subsequent game play being at the first location within the game space, automatically displaying at the first location any of the user-generated game play advice”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715